Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 1 of 34 PageID #: 106




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 MICHEAL TIMMER,

                                 Plaintiff,
                                                                MEMORANDUM & ORDER
                   - against -                                   20-CV-02554 (PKC) (RLM)

  THE CITY UNIVERSITY OF NEW YORK,

                                 Defendant.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         In an Amended Complaint filed on December 30, 2020, Plaintiff Micheal Timmer sued his

 employer, The City University of New York (“CUNY”), for race discrimination, retaliation, and

 hostile work environment under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et

 seq., and for disability discrimination, retaliation, and hostile work environment under Section 504

 of the Rehabilitation Act, 29 U.S.C. § 794. Now before the Court is Defendant’s motion to dismiss

 the Amended Complaint under Federal Rule of Civil Procedure 12(b)(6). The Court grants

 Defendant’s motion in part and denies it in part.

                                               BACKGROUND

 I.      Factual Background

         The Amended Complaint alleges the following facts, which the Court accepts as true for

 purposes of this motion. See Forest Park Pictures v. Universal Television Network, Inc., 683 F.3d

 424, 429 (2d Cir. 2012).1


         1
          Plaintiff notes that he “has had several work-related, on-the-job injuries for which he has
 sought medical treatment and filed workers compensation claims.” (Amended Complaint, Dkt.
 16, ¶ 22.) The disability claims in the Amended Complaint appear to involve only Plaintiff’s foot
 condition, however, and in his response to Defendant’s letter seeking a pre-motion conference, he
 notes that his “disability is the percentage loss of use of his left foot.” (Plaintiff’s Response, Dkt.
 22, at ECF 3.)

                                                            1
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 2 of 34 PageID #: 107




         Plaintiff, a Black man, lives in Kings County, New York. (Amended Complaint (“Am.

 Compl.”), Dkt. 16, ¶¶ 10, 17.) Since 2001, he has been an employee of CUNY, which “operates

 the New York City College of Technology, a four-year college . . . located at 300 Jay Street,

 Brooklyn, NY 11201” (“City Tech”), and which receives Federal, State, and City funding. (Id. ¶¶

 11,   13–17);     see    also   About     Us,    New      York     City    College    of    Technology,

 https://www.citytech.cuny.edu/ (last visited August 13, 2021).

         In 2007, Plaintiff was promoted to the position of Peace Officer. (Am. Compl., Dkt. 16, ¶

 20.) His duties include “patrolling campus grounds, opening and closing doors, responding to

 complaints and emergencies, taking information and making reports, signing in guests, and

 regulating access and entrances and exits.” (Id. ¶ 21.) “Plaintiff’s duties sometimes require

 standing for long periods of time . . . .” (Id. ¶ 26.) During the events described in the Amended

 Complaint, Plaintiff reported to Lieutenants Efren Maldonado and Jessica Marrero, “both of whom

 are Hispanic.” (Id. ¶ 30.) At times, Plaintiff also reported to Sergeant Chantel Jenkins. (Id. ¶ 31.)

         Plaintiff’s ability to stand is “substantially limited” by a cyst in his left foot. (Id. ¶ 12.) In

 2019, a Workers Compensation Judge determined that Plaintiff had lost 20% of the use of his left

 foot. (Id. ¶ 25.) Defendant received notice of this decision. (Id.) Because Plaintiff’s duties

 sometimes require standing, his left foot condition causes him “extreme pain in his left foot and

 leg.” (Id. ¶ 26.) This “substantially limit[s] his ability to stand and walk.” (Id. ¶ 62.) “Sometimes,

 while working, Plaintiff’s left foot would go numb with tingling . . . , causing the severe pain.”

 (Id. ¶ 63.)

         Plaintiff has received medical treatment for his foot, and doctors have “not[ed] that he

 would sometimes need to sit to relieve some of the pain.” (Id. ¶ 64.) Doctors have prescribed

 Plaintiff 800mg ibuprofen, and he has “us[ed] sleeping pills (Zolpidem) to sleep during the day”



                                                     2
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 3 of 34 PageID #: 108




 when he worked the night shift. (Id. ¶ 65.) “[D]ue to medications he was taking,” Plaintiff

 “suffered from incontinence” (id. ¶ 12), “especially during colder weather months or colder

 conditions at work” (id. ¶ 84). Despite his injuries and medications, Plaintiff has remained

 qualified to perform his job “and remains a well-liked and respected employee.” (Id. ¶¶ 27–29.)

        A.      Plaintiff’s Past Workplace Discrimination Complaints

        In 2011, Plaintiff filed a complaint against another Lieutenant, Lieutenant Lionel Presume,

 “for gender discrimination in favor[ing] female sergeants over male sergeants,” and for

 “harassment and bullying of Plaintiff.” (Id. ¶ 33–34.) In 2013, Plaintiff “documented to his union

 agent . . . that he felt as though [Presume’s] gender bias, harassment, and bullying had prevented

 Plaintiff from receiving a promotion to sergeant sooner.” (Id. ¶ 35.)

        In August 2015, Maldonado announced during a roll call meeting that all chairs at Peace

 Officer posts were being removed. (Id. ¶ 36.) Plaintiff “immediately stated” that this was

 retaliation for his request “to be relieved from duty [approximately a month before] due to

 experiencing severe pain in his right hand and arm” and his “complaining about Defendant’s

 failures to relieve him from duty.” (Id.)

        The next day, Plaintiff complained to Defendant’s “Diversity Officer” “about the hostile

 work environment and retaliation he was experiencing from [] Maldonado and [] Presume.” (Id.

 ¶ 37.) “Shortly after this complaint,” Maldonado “called Plaintiff into his office and disciplined

 Plaintiff through a counseling letter.” (Id. ¶ 38.) Maldonado also questioned Plaintiff about his

 “lateness to work” and “threatened Plaintiff that if he did not give the reason behind his lateness,

 he would not receive a leave of absence in the future.” (Id. ¶¶ 39–40.)

        In October 2015, Plaintiff submitted a complaint regarding the August 2015 incidents to

 his union officials. (Id. ¶ 41.) The complaint “detail[ed] the hostile work environment and

 retaliation perpetrated by [] Maldonado and Presume.” (Id.)
                                                  3
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 4 of 34 PageID #: 109




        B.      Plaintiff’s Denial of Vacation and His Subsequent Complaint

        In December 2018, Maldonado denied Plaintiff’s request for approval of a vacation day.

 (Id. ¶ 45.) Plaintiff resubmitted the request to Marrero, who “communicated with” Maldonado

 and “likewise denied Plaintiff’s request.” (Id. ¶¶ 45–47.) Marrero told Plaintiff the request was

 denied because Maldonado was on vacation. (Id. ¶ 47.)

        A Hispanic employee, Jordan Solar, who had just been hired, “was given approval for

 vacation instead of Plaintiff.” (Id. ¶¶ 49, 52.) “Solar, a Campus Security Assistant [], performed

 some of the same duties as Plaintiff.” (Id. ¶ 50.) Plaintiff heard Solar say that Maldonado had

 approved his vacation request “even though it was during the same period requested by Plaintiff.”

 (Id. ¶ 51.) “At roll call . . . on January 19, 2019, Plaintiff openly verbally complained about

 discriminatory conduct that he had been experiencing, i.e. that [] Maldonado and [] Marrero denied

 his vacation requests in favor of other Hispanic officers because of Plaintiff’s race.” (Id. ¶ 79.)

        A deadline of January 19, 2019 was set for submitting vacation requests. (Id. ¶ 53.) A

 less-senior Campus Peace Officer, “Maxil,” who is also Hispanic, submitted a request for vacation

 after the deadline. (Id. ¶¶ 54, 56.) The request “was originally denied,” but “Maxil resubmitted

 the request to [] Marrero and it was subsequently approved after the January 19 deadline.” (Id. ¶

 54.) “[W]hile [] Marrero told Plaintiff that she had to discuss Plaintiff’s request for vacation with

 [] Maldonado prior to deciding on whether to grant or deny the request, [] Marrero did not

 communicate with [] Maldonado in granting Maxil’s request.” (Id. ¶ 55.)

        C.      Plaintiff’s Denial of Accommodations and His Subsequent Complaints

        “On or about January 17, 2019, while Plaintiff was at his post, [] Maldonado approached

 Plaintiff and asked why he was sitting.” (Id. ¶ 71.) “Plaintiff reminded [] Maldonado of his [foot

 condition] and requested . . . that he be permitted to use a chair throughout the day [to] sit down

 intermittently.” (Id. ¶ 72.) Although “Plaintiff previously worked the same exact position on the

                                                   4
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 5 of 34 PageID #: 110




 night shift and had been permitted to use a chair by other supervisors” (id. ¶ 74), Maldonado denied

 Plaintiff’s request (id. ¶ 76).

         At the January 19, 2019 roll call, “Plaintiff openly verbally complained about

 discriminatory conduct that he had been experiencing, i.e. that [] Maldonado and [] Marrero denied

 his vacation requests in favor of other Hispanic officers because of Plaintiff’s race” and that

 Maldonado “had been harassing him by denying [his] request for accommodation and removing

 the chair he needed at his post.” (Id. ¶ 79.) “Marrero approached Plaintiff and asked if he wanted

 to submit a written statement of his complaint . . . .” (Id. ¶ 80.) “Plaintiff agreed and submitted a

 written statement” to Defendant’s2 Director of Public Safety. (Id.)

         On January 30, 2019, Plaintiff called dispatch for two breaks, both of which were approved.

 (Id. ¶ 81.) Although “Plaintiff was entitled to these two breaks” (id.), “[a]fter his second break, []

 Jenkins called Plaintiff and threatened that if he took another break, he would be written up” (id.

 ¶ 82). Either Maldonado or Marrero instructed Jenkins to make the call. (Id. ¶ 83.)

         Plaintiff, who suffers from incontinence, contacted Defendant’s Human Resources (“HR”)

 Director and asked for another break, explaining that he needed to use the bathroom immediately

 or he was “going to soil [him]self.” (Id. ¶¶ 86–90.) Plaintiff was not granted permission to use

 the bathroom and “ended up soiling himself at his post.” (Id. ¶ 91.) Plaintiff contacted dispatch

 and explained what had happened, then, “[h]umiliated and embarrassed,” he went on break for a

 meal and to clean himself. (Id. ¶¶ 92–93.)




         2
           Although the Amended Complaint refers to “Defendant” CUNY’s Director of Public
 Safety and Human Resources Director, it is unclear whether these officials worked in CUNY’s
 central office or at City Tech.

                                                   5
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 6 of 34 PageID #: 111




         D.     Plaintiff’s Disciplinary Proceedings

         When Plaintiff returned from his break on January 30, 2019, Maldonado called him and

 told him to report to “the office.” (Id. ¶ 94.) Maldonado and the HR Director gave Plaintiff a

 letter telling him he was suspended for 30 days “pending investigation and subject to termination.”

 (Id. ¶ 96.)

         In March 2019, “Defendant proffered . . . charges against Plaintiff, claiming he exposed

 himself and urinat[ed] at his post.” (Id. ¶ 100.) These charges “were based on deduction from

 statements made by non-eyewitnesses.” (Id. ¶ 101.) “Plaintiff never exposed himself at any time

 while on duty.” (Id.) Defendant ultimately required Plaintiff to attend a disciplinary hearing

 before an independent arbitrator, after which Plaintiff was permitted to return to work. (Id. ¶¶

 104–05.)

 II.     Procedural Background

         On June 8, 2020, Plaintiff sued Defendant for claims related to the allegations in the

 Amended Complaint. (See Original Complaint, Dkt. 1.) The Court held a pre-motion conference

 on November 17, 2020, at which Plaintiff agreed to dismiss several of his claims as barred by

 sovereign immunity. (See 11/17/2020 Minute Entry.) On December 30, 2020, Plaintiff filed an

 Amended Complaint alleging race discrimination, retaliation, and hostile work environment under

 Title VII, and for disability discrimination, retaliation, and hostile work environment under Section

 504 of the Rehabilitation Act. (See Am. Compl., Dkt. 16.)

         On January 27, 2021, Defendant filed a letter requesting a pre-motion conference to move

 to dismiss the Amended Complaint under Federal Rule of Civil Procedure 12(b)(6).                (See

 (Defendant’s Motion to Dismiss (“Def.’s Mot.”), Dkt. 17.) Plaintiff filed a response to the letter.

 (See Dkt. 17.) The Court construed the letter as a motion to dismiss and ordered supplemental

 briefing. (See 2/18/2021 Docket Order.) Defendant filed a reply to Plaintiff’s response letter

                                                  6
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 7 of 34 PageID #: 112




 (Defendant’s Reply (“Def.’s Reply”), Dkt. 21), and Plaintiff filed a response to Defendant’s reply

 (see Plaintiff’s Response (“Pl.’s Resp.”), Dkt. 22).

                                        LEGAL STANDARD

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). “The plausibility standard

 is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

 defendant has acted unlawfully.” Id. (citation omitted).

        Determining whether a complaint states a plausible claim for relief is “a context-specific

 task that requires the reviewing court to draw on its judicial experience and common sense.” Id. at

 679 (citation omitted). “In addressing the sufficiency of a complaint, [the Court] accept[s] as true

 all factual allegations and draw[s] from them all reasonable inferences; but [the Court is] not

 required to credit conclusory allegations or legal conclusions couched as factual

 allegations.” Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir. 2013).

                                            DISCUSSION

 I.     Title VII Discrimination

        Plaintiff alleges Defendant discriminated against him based on race in violation of Title

 VII. Defendant moves to dismiss Plaintiff’s Title VII discrimination claim on the grounds that he

 fails to identify an adverse employment action or allege facts that give rise to a plausible inference

 of discrimination.



                                                   7
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 8 of 34 PageID #: 113




         A.      Legal Standard

         “Title VII makes it unlawful for an employer ‘to fail or refuse to hire or to discharge any

 individual, or otherwise to discriminate against any individual with respect to his compensation,

 terms, conditions, or privileges of employment, because of such individual’s race, color, religion,

 sex, or national origin.’” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 85 (2d Cir. 2015)

 (quoting 42 U.S.C. § 2000e–2(a)(1)). “Title VII thus requires a plaintiff asserting a discrimination

 claim to allege two elements: (1) the employer discriminated against him (2) because of his race,

 color, religion, sex, or national origin.” Id.

         “As to the first element, an employer discriminates against a plaintiff by taking an adverse

 employment action against him.” Id. “As to the second element, an action is ‘because of’ a

 plaintiff’s race, color, religion, sex, or national origin where it was a ‘substantial’ or ‘motivating’

 factor contributing to the employer’s decision to take the action.” Id. at 85 (quoting Price

 Waterhouse v. Hopkins, 490 U.S. 228, 249 (1989) (plurality)). “Under Iqbal and Twombly, then,

 in an employment discrimination case, a plaintiff must plausibly allege that (1) the employer took

 adverse action against him and (2) his race, color, religion, sex, or national origin was a motivating

 factor in the employment decision.” Id. at 86.3




         3
          Under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), to survive summary
 judgment a plaintiff must show that “(1) she is a member of a protected class, (2) she was qualified
 for the job at issue, (3) she was subjected to an adverse employment action, and (4) the
 circumstances of that adverse action give rise to an inference of discrimination based on her class
 membership.” Bentley v. AutoZoners, LLC, 935 F.3d 76, 88 (2d Cir. 2019). But “a plaintiff is not
 required to plead a prima facie case under McDonnell Douglas, at least as the test was originally
 formulated, to defeat a motion to dismiss.” Vega, 801 F.3d at 84. “Rather, because a temporary
 ‘presumption’ of discriminatory motivation is created under the first prong of the McDonnell
 Douglas analysis, a plaintiff need only give plausible support to a minimal inference of
 discriminatory motivation.” Id. (quotations omitted).

                                                   8
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 9 of 34 PageID #: 114




                1.      Adverse Employment Action

        “A plaintiff sustains an adverse employment action if he or she endures a materially

 adverse change in the terms and conditions of employment.” Id. at 85 (quotations omitted). “An

 adverse employment action is one which is more disruptive than a mere inconvenience or an

 alteration of job responsibilities.” Id. (quotations omitted). “Examples of materially adverse

 changes include termination of employment, a demotion evidenced by a decrease in wage or salary,

 a less distinguished title, a material loss of benefits, significantly diminished material

 responsibilities, or other indices unique to a particular situation.” Id. (quotations omitted).

        Courts in this Circuit have found that suspensions without pay can be adverse employment

 actions. See, e.g., Lovejoy–Wilson v. NOCO Motor Fuel, Inc., 263 F.3d 208, 223–24 (2d Cir.

 2001) (finding a suspension without pay for one week to be an adverse employment action).4

 Likewise, “[i]t is well-settled that disciplinary charges are considered adverse employment

 actions . . . .” Chapman v. City of New York, No. 06-CV-3153 (ENV) (JMA), 2011 WL 1240001,

 at *6 (E.D.N.Y. Mar. 30, 2011).

        By contrast, “the denial of vacation time does not generally rise to the level of an adverse

 employment action.” Chukwuka v. City of New York, 795 F. Supp. 2d 256, 261 (S.D.N.Y. 2011)

 (citation omitted), aff’d, 513 F. App’x 34 (2d Cir. 2013). “Moreover, the denial of a single vacation



        4
           See also Eka v. Brookdale Hosp. Med. Ctr., 247 F. Supp. 3d 250, 264 (E.D.N.Y. 2017)
 (“Plaintiff’s 2009 six-week suspension without pay . . . was a materially adverse change in the
 conditions of his employment.”); St. Juste v. Metro Plus Health Plan, 8 F. Supp. 3d 287, 306
 (E.D.N.Y. 2014) (finding that a suspension without pay while the employee was investigated for
 fraud was an adverse employment action); Hill v. Rayboy–Brauestein, 467 F. Supp. 2d 336, 355–
 56 (S.D.N.Y. 2006) (“Plaintiff’s ten-day suspension [without pay] is an adverse employment
 action, as it is a material alteration of Plaintiff’s working conditions.”); Hughes v. City of
 Rochester, No. 12-CV-6112, 2016 WL 4742321, at *6 (W.D.N.Y. Sept. 12, 2016) (finding, in a
 Title VII disparate impact case, that an employer’s decision to place plaintiff on unpaid leave was
 an adverse employment action).

                                                   9
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 10 of 34 PageID #: 115




  request, without any indication that there was an absolute prohibition against plaintiff taking any

  vacation time, is not a material adverse employment action.” Id. (quotations omitted); see also

  Jackson v. Syracuse Newspapers, 574 F. App’x 36, 37 (2d Cir. 2014) (summary order) (noting that

  “the denial of requested additional vacation days” did “not amount to [an] adverse employment

  action[]”).

         Finally, “[w]hile courts may consider the underlying conduct of an alleged failure to

  accommodate, a failure to accommodate, by itself, is not sufficient for purposes of establishing an

  adverse employment action.” Sosa v. New York City Dep’t of Educ., 368 F. Supp. 3d 489, 496

  (E.D.N.Y. 2019) (quotations omitted); see also Shields v. NYC Health & Hosps. Corp., 489 F.

  Supp. 3d 155, 164 n.4 (E.D.N.Y. 2020) (noting that “the denial of an accommodation is not itself

  an adverse employment action providing a basis for a claim for discrimination”); Fox v. Costco

  Wholesale Corp., 918 F.3d 65, 72 (2d Cir. 2019) (finding that the plaintiff’s “claim that he was

  denied breaks to go home and take his medicine and go to the pharmacy, even if related to his

  disability, [did] not rise to the level of a material adverse employment action,” because “[b]eing

  unable to take a break twice is not the type of demotion, pay cut, or significantly diminished

  responsibility that are the tell-tale signs of material adverse employment actions”).

                 2.      Inference of Discrimination

         In assessing a motion to dismiss a Title VII discrimination claim under Rule 12(b)(6), the

  Court must consider “whether the well-pleaded factual allegations plausibly give rise to an

  inference of unlawful discrimination.” Vega, 801 F.3d at 87. “In making the plausibility

  determination, the court must be mindful of the ‘elusive’ nature of intentional discrimination.” Id.

  (quoting Texas Dep’t of Cmty. Affs. v. Burdine, 450 U.S. 248, 255 n.8 (1981)). “[A]t the initial

  stage of a litigation, the plaintiff’s burden is ‘minimal’—he need only plausibly allege facts that

  provide ‘at least minimal support for the proposition that the employer was motivated by
                                                  10
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 11 of 34 PageID #: 116




  discriminatory intent.’” Id. at 86–87 (quoting Littlejohn v. City of New York, 795 F.3d 297, 311

  (2d Cir. 2015)).

         “An inference of discrimination can arise from circumstances including, but not limited

  to”: (1) “the employer’s criticism of the plaintiff’s performance in ethnically degrading terms;” (2)

  “its invidious comments about others in the employee’s protected group;” (3) “the more favorable

  treatment of employees not in the protected group;” or (4) “the sequence of events leading to the

  [adverse action].” Littlejohn, 795 F.3d at 312 (quotations omitted). “To establish an inference of

  discrimination” based on disparate treatment of similarly-situated employees, “a plaintiff must

  allege that she was similarly situated in all material respects to the individuals with whom she

  seeks to compare herself.” Brown v. Daikin Am. Inc., 756 F.3d 219, 230 (2d Cir. 2014) (quotations

  omitted).

         As noted, courts are “not required to credit conclusory allegations or legal conclusions

  couched as factual allegations.” Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir. 2013). Thus,

  “[n]aked assertions of discrimination without any specific factual allegation of a causal link

  between the defendants’ conduct and the plaintiff’s protected characteristic are too conclusory to

  withstand a motion to dismiss.” Amaya v. Ballyshear LLC, 295 F. Supp. 3d 204, 220 (E.D.N.Y.

  2018) (quotations and alterations omitted); accord Rivera-Powell v. New York City Bd. of

  Elections, 470 F.3d 458, 470 (2d Cir. 2006) (affirming dismissal where the “complaint proffer[ed]

  only a conclusory allegation of discrimination”).

         B.      Plaintiff Fails to State a Title VII Discrimination Claim

         The Amended Complaint alleges that Plaintiff was (and is) qualified for his position (Am.

  Compl., Dkt. 16, ¶ 115); that Defendant threatened Plaintiff, suspended him, and held disciplinary

  hearings “attempting to terminate” him (id. ¶ 116); that “Defendant denied Plaintiff’s request for

  [a disability] accommodation” (id. ¶ 118); and that “Defendant treated Plaintiff, a Black man,
                                                   11
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 12 of 34 PageID #: 117




  differently due to his race in that his superiors, both of whom are Hispanic, denied [his] requested

  vacation in favor of two less-senior Hispanic officers” (id. ¶ 117).

         Plaintiff’s claims regarding his suspension, disciplinary hearings, termination attempts, and

  denials of accommodation fail because he does not allege facts to “plausibly give rise to an

  inference of unlawful [race] discrimination” with respect to those allegations. See Vega, 801 F.3d

  at 87 (emphasis removed). The Amended Complaint offers only conclusory assertions regarding

  Defendant’s allegedly racially discriminatory motivation. (See Am. Compl., Dkt. 16, ¶ 102

  (“[T]he disciplinary charges came as a result of anti-black animus”); id. ¶ 43 (“Plaintiff []

  experienced and perceived his work environment as permeated with discriminatory animus”); id.

  ¶ 44 (Defendant “exhibit[ed] discriminatory animus toward[] Plaintiff due to his race”); id. ¶ 57

  (Plaintiff’s supervisors “targeted Plaintiff for negative treatment based on Plaintiff’s race”); id. ¶

  118 (“Defendant denied Plaintiff’s request for accommodation to use a chair at his post due to the

  anti-Black animus exhibited towards Plaintiff by his superiors”); id. ¶ 119 (“Defendant denied

  Plaintiff’s request for accommodation to use the bathroom due to [] anti-Black animus”).) In

  Plaintiff’s response to Defendant’s motion to dismiss, he merely reasserts that his supervisors

  “den[ied] him an accommodation for his disability on the basis of race” and “suspend[ed] Plaintiff

  in a humiliating and embarrassing way due to [his] race.” (Pl.’s Resp., Dkt. 22, at ECF 3.)

         But Plaintiff does not allege any facts to support the inference that Defendant’s actions

  relating to his suspension, disciplinary hearing, termination attempts, and denials of

  accommodation stemmed from race-based discrimination.              He simply concludes that his

  mistreatment by Hispanic supervisors was racially discriminatory because he is Black. “That type

  of reasoning . . . is more than a legal conclusion which this Court is not required to credit: it is a

  logically-flawed statement.” Forde v. Empire State Coll., No. 10-CV-9446 (CM) (THK), 2011



                                                   12
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 13 of 34 PageID #: 118




  WL 4376499, at *3 (S.D.N.Y. Sept. 19, 2011). Because Plaintiff’s “[n]aked assertions of

  discrimination” lack “any specific factual allegation of a causal link between [Defendant’s]

  conduct and [Plaintiff’s] protected characteristic,” they “are too conclusory to withstand a motion

  to dismiss.” See Amaya, 295 F. Supp. 3d at 220 (quotations and alterations omitted); accord

  Rivera-Powell, 470 F.3d at 470.

         At most, Plaintiff alleges with respect to the denial of vacation leave, that “[Maldonado

  and Marrero], both of whom are Hispanic, denied [his] request for vacation in favor of two less-

  senior officers” who are Hispanic. (Pl.’s Resp., Dkt.22, at ECF 2; see also Am. Compl., Dkt. 16,

  ¶ 117); see Littlejohn, 795 F.3d at 312 (explaining that an inference of discrimination can arise

  from circumstances that include “the more favorable treatment of employees not in the protected

  group”).   However, even if this allegation could “plausibly give rise to an inference” of

  discrimination, Vega, 801 F.3d at 87 (emphasis removed), as noted, the denial of vacation time

  “does not generally rise to the level of an adverse employment action.” Chukwuka, 795 F. Supp.

  2d at 261 (citation omitted). Here, the Amended Complaint does not provide “any indication that

  there was an absolute prohibition against [P]laintiff taking any vacation time,” id. (quotations

  omitted), and the Court finds that the denial of a single vacation request simply does not constitute

  an adverse employment action. Nor are Plaintiff’s allegations about two Hispanic employees

  being treated more favorably with respect to vacation time sufficient to support an inference of

  discriminatory intent with respect to the previously discussed adverse employment actions.

         Plaintiff therefore cannot sustain his Title VII discrimination claim, which must be

  dismissed.5



         5
           And although, “[o]rdinarily, whether two employees are similarly situated presents a
  question of fact,” Brown, 756 F.3d at 230 (quotations and alterations omitted), the Amended
  Complaint suggests that Plaintiff and the other two employees were not comparable. As Plaintiff
                                                   13
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 14 of 34 PageID #: 119




  II.    Title VII Retaliation

         Plaintiff alleges Defendant violated Title VII by retaliating against him for complaining

  about race discrimination. Defendant moves to dismiss Plaintiff’s Title VII retaliation claims on

  the basis that “Plaintiff fails to establish but-for causation” between his engagement in a protected

  activity and an adverse employment action. (Def.’s Reply, Dkt. 21, at 6.)

         A.      Legal Standard

         Title VII provides that “[i]t shall be an unlawful employment practice for an employer to

  discriminate against any of his employees . . . because he has opposed any practice made an

  unlawful employment practice by this subchapter . . . .” 42 U.S.C. § 2000e–3(a). “Thus, for a

  retaliation claim to survive a motion for judgment on the pleadings or a motion to dismiss, the

  plaintiff must plausibly allege that: (1) defendants discriminated—or took an adverse employment

  action—against him, (2) ‘because’ he has opposed any unlawful employment practice.” Vega, 801

  F.3d at 90 (quoting 42 U.S.C. § 2000e–3(a)). A “plaintiff may prevail on a claim for retaliation

  even when the underlying conduct complained of was not in fact unlawful so long as she can

  establish that she possessed a good faith, reasonable belief that the underlying challenged actions

  of the employer violated the law.” Kelly v. Howard I. Shapiro & Assocs. Consulting Eng’rs, P.C.,

  716 F.3d 10, 16 (2d Cir. 2013) (quotations and brackets omitted).

         “[I]n the context of a Title VII retaliation claim, an adverse employment action is any action

  that ‘could well dissuade a reasonable worker from making or supporting a charge of


  admits, the first employee whose vacation request Defendant granted performed only “some of the
  same duties as Plaintiff.” (Am. Compl., Dkt. 16, ¶ 50.) And although the second employee, Maxil,
  received vacation time after the January 19, 2019 deadline to submit vacation requests, Plaintiff
  does not allege Maldonado was on vacation during that time, which is the reason Marrero told
  Plaintiff his request was denied (id. ¶ 47). See Sosa, 368 F. Supp. 3d at 499 (“Plaintiff must do
  more than make conclusory legal allegations that she is substantially similar to her colleagues in
  order to adequately plead this claim.”).

                                                   14
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 15 of 34 PageID #: 120




  discrimination.’” Vega, 801 F.3d at 90 (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548

  U.S. 53, 57 (2006)). “This definition covers a broader range of conduct than does the adverse-

  action standard for claims of discrimination under Title VII,” because “the antiretaliation

  provision, unlike the substantive discrimination provision, is not limited to discriminatory actions

  that affect the terms and conditions of employment.” Id. (brackets omitted) (quoting Burlington,

  548 U.S. at 64).

         “As for causation, a plaintiff must plausibly plead a connection between the act and his

  engagement in protected activity.” Id. (citing 42 U.S.C. § 2000e–3(a)). “This requires proof that

  the unlawful retaliation would not have occurred in the absence of the alleged wrongful action or

  actions of the employer.” Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013).

  “Unlike Title VII discrimination claims, . . . [i]t is not enough that retaliation was a ‘substantial’

  or ‘motivating’ factor in the employer’s decision.” Vega, 801 F.3d at 90–91 (citation omitted).

  “‘But-for’ causation does not, however, require proof that retaliation was the only cause of the

  employer’s action, but only that the adverse action would not have occurred in the absence of the

  retaliatory motive.” Id. at 91 (quotations and brackets omitted).

         “A retaliatory purpose can be shown indirectly by timing: protected activity followed

  closely in time by adverse employment action.” Id. at 90 (citations omitted). “Close temporal

  proximity between the plaintiff’s protected action and the employer’s adverse employment action

  may in itself be sufficient to establish the requisite causal connection between a protected activity

  and retaliatory action.” Kaytor v. Elec. Boat Corp., 609 F.3d 537, 552 (2d Cir. 2010). “Though

  [the Second Circuit] has not drawn a bright line defining, for the purposes of a prima facie case,

  the outer limits beyond which a temporal relationship is too attenuated to establish causation, [it




                                                   15
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 16 of 34 PageID #: 121




  has] previously held that five months is not too long to find the causal relationship.” Gorzynski v.

  JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 2010).

         “[A]n inference of causation is defeated (1) if the allegedly retaliatory [action] took place

  at a temporal remove from the protected activity; or (2) if there was an intervening causal event

  that occurred between the protected activity and the allegedly retaliatory [action].” Yarde v. Good

  Samaritan Hosp., 360 F. Supp. 2d 552, 562 (S.D.N.Y. 2005). Thus, “[a]n intervening event

  between the protected activity and the adverse employment action may defeat the inference of

  causation where temporal proximity might otherwise suffice to raise the inference.” Joseph v.

  Marco Polo Network, Inc., No. 09-CV-1597 (DLC), 2010 WL 4513298, at *18 (S.D.N.Y. Nov.

  10, 2010); see also Lampros v. Banco do Brasil, S.A., No. 10-CV-9576 (DLC), 2012 WL 6021091,

  at *11 (S.D.N.Y. Dec. 4, 2012) (noting that “the undisputed existence of a material intervening

  event” may “severely diminish[] any inference that may be suggested by [a] temporal proximity”),

  aff’d, 538 F. App’x 113 (2d Cir. 2013).

         B.      Plaintiff Adequately Pleads Title VII Retaliation

         Plaintiff alleges that “on January 19, 2019, [he] openly verbally complained about

  discriminatory conduct that he had been experiencing, i.e. that [] Maldonado and [] Marrero denied

  his vacation requests in favor of other Hispanic officers because of [his] race . . . .” (Am. Compl.,

  Dkt. 16, ¶ 79.) Plaintiff then “submitted a written statement to [Defendant’s Director of Public

  Safety] about the harassment, discrimination, and retaliation.” (Id. ¶ 80.)

         On January 30, 2019, Plaintiff called the HR Director and requested a bathroom break

  because he was “going to soil [him]self.” (Id. ¶ 89.) Defendant did not grant the request, and

  Plaintiff soiled himself at his post. (Id. ¶ 91.) “Plaintiff called dispatch and informed the dispatcher

  that . . . he had soiled himself.” (Id. ¶ 92.) After lunch, Maldonado called Plaintiff into “the



                                                    16
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 17 of 34 PageID #: 122




  office,” where Maldonado and the HR Director gave Plaintiff a letter stating that he was suspended

  30 days pending investigation and was “subject to termination.” (Id. ¶¶ 94–96.)

         “On or about March 10, 2019,” Defendant “claim[ed] [Plaintiff] exposed himself and

  urinat[ed] at his post.” (Id. ¶ 100.) “Defendant subjected Plaintiff to a . . . disciplinary hearing

  before an independent arbitrator” (id. ¶ 104), after which “Plaintiff was permitted to return to

  work” when the charges were “unsubstantiated” (id. ¶ 105).

         Defendant does not dispute that the complaint was a “protected activity,” see Littlejohn,

  795 F.3d at 316,6 or that it subsequently “took an adverse employment action[] against [Plaintiff]”

  under the standard applicable to retaliation claims, see Vega, 801 F.3d at 90. Further, the brief

  temporal proximity between Plaintiff’s complaint about race-based discrimination on January 19,

  2019 and his suspension on January 30, 2019, is, at the pleading stage, “sufficient to establish the

  requisite causal connection.” See Kaytor, 609 F.3d at 552.

         Defendant relies on Mauze v. CBS Corp., No. 15-CV-4905 (RJD) (SLT), 2019 WL

  8137641, at *3 (E.D.N.Y. Jan. 23, 2019), and Fraser v. Fiduciary Tr. Co. Int’l, No. 04-CV-6958

  (PAC), 2009 WL 2601389, at *6 (S.D.N.Y. Aug. 25, 2009), aff’d, 396 F. App’x 734 (2d Cir. 2010),

  to argue that Plaintiff “ignores the fact that [the adverse actions] were taken on the same day he

  soiled himself at his post,” and that “[t]his intervening event”—Plaintiff soiling himself—“defeats

  any inference of causation.” (Def.’s Reply, Dkt. 21, at 6 (emphasis removed).) As noted,

  Defendant is right that “the undisputed existence of a material intervening event” may “severely



         6
            That the denial of vacation was not unlawful discrimination under Title VII does not
  prevent Plaintiff’s complaint about that event from being protected activity, because, as noted, a
  “plaintiff may prevail on a claim for retaliation even when the underlying conduct complained of
  was not in fact unlawful so long as she can establish that she possessed a good faith, reasonable
  belief that the underlying challenged actions of the employer violated the law.” Kelly, 716 F.3d at
  16 (quotations and brackets omitted).

                                                  17
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 18 of 34 PageID #: 123




  diminish[] any inference that may be suggested by [a] temporal proximity.” Lampros, 2012 WL

  6021091, at *11. In Mauze, for example, the court granted summary judgment to the defendant

  on a retaliation claim because the evidence showed that the plaintiff “fail[ed] to communicate with

  her colleagues and to obey direct orders from her supervisor.” 2019 WL 8137641, at *3. It

  explained that, “on th[e] record, a reasonable fact-finder could only conclude that [the plaintiff]

  was terminated due to her unprofessional and disruptive behavior which impeded her colleagues’

  abilities to complete urgent tasks during one of the busiest weeks of the year, not because she filed

  an EEOC complaint.” Id. at *4. Likewise, in Fraser, the court granted summary judgment after

  determining that although “[t]emporal proximity between the protected activity and the adverse

  action is a significant factor in considering a circumstantial showing of causation,” a one-month

  proximity was insufficient given the evidence that the defendant fired the plaintiff only after an

  investigation revealed “that he was attempting to establish an unauthorized hedge fund and market

  it to [the defendant’s] clients.” 2009 WL 2601389, at *6.

         Here, however, Plaintiff exposing, and urinating on, himself at his post—the alleged

  ground for his 30-day suspension—is not an “undisputed . . . material intervening event.”

  Lampros, 2012 WL 6021091, at *11. Unlike in Mauze and Fraser, which were decided on

  summary judgment, the Court here must accept the allegations in the Amended Complaint as true.

  While Plaintiff alleges that he soiled himself, he does not admit to exposing himself, and the Court

  cannot find at this stage that “a reasonable fact-finder could only conclude” that Plaintiff’s soiling

  himself was the reason for his suspension, see Mauze, 2019 WL 8137641, at *4 (emphasis added),

  especially without any allegation that, for example, Defendant had a policy prohibiting such




                                                   18
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 19 of 34 PageID #: 124




  accidental behavior.7 Even if Plaintiff’s soiling himself is one conceivable explanation for his

  termination, that does not foreclose the plausibility of his Title VII retaliation claim.

         Further, Plaintiff argues that his suspension was not the only way in which Defendant

  retaliated against him, and that even Defendant’s refusal to grant him a bathroom break (causing

  him to soil himself) constituted an adverse employment action taken in retaliation for Plaintiff’s

  engagement in protected activity.       This act, even if insufficient to constitute an adverse

  employment action for a Title VII discrimination claim, could be sufficient for purposes of a Title

  VII retaliation claim. See Vega, 801 F.3d at 90 (explaining that the definition of “adverse

  employment action” in the context of Title VII retaliation claims “covers a broader range of

  conduct than does the adverse-action standard for claims of discrimination under Title VII,”

  because “the antiretaliation provision, unlike the substantive discrimination provision, is not

  limited to discriminatory actions that affect the terms and conditions of employment.” (brackets

  omitted) (quoting Burlington, 548 U.S. at 64)). At a minimum, Defendant cannot justify an

  adverse employment action (the suspension) by identifying an intervening event (Plaintiff soiling

  himself) that Plaintiff alleges was caused by Defendant and stemmed from retaliation (denying

  Plaintiff a needed bathroom break).

         Plaintiff therefore sufficiently alleges a Title VII retaliation claim, and that claim will

  proceed.

  III.   Rehabilitation Act Discrimination

         Plaintiff alleges Defendant discriminated against him based on a disability in violation of

  the Rehabilitation Act. Defendant moves to dismiss Plaintiff’s Rehabilitation Act claim on the


         7
           Although months later Defendant charged Plaintiff with exposing himself and urinating
  at his post, (Am. Compl., Dkt. 16, ¶ 100), there is no indication that Defendant believed Plaintiff
  had done so when it suspended him.

                                                    19
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 20 of 34 PageID #: 125




  bases that the Amended Complaint does not allege that Plaintiff is disabled under the Act, or that

  he suffered an adverse employment action. (Def.’s Mot., Dkt. 17, at 2–3.)

          A.     Legal Standard

          Under the Rehabilitation Act, “[n]o otherwise qualified individual with a disability . . . ,

  shall, solely by reason of her or his disability, be excluded from the participation in, be denied the

  benefits of, or be subjected to discrimination under any program or activity receiving Federal

  financial assistance . . . .” 29 U.S.C. § 794(a).8 “A plaintiff may base her [Rehabilitation Act]

  discrimination claim on one of three theories of liability: disparate treatment, disparate impact, or

  failure to make a reasonable accommodation.” Davis v. Shah, 821 F.3d 231, 260 (2d Cir. 2016);

  accord Kleyman v. SUNY Downstate Med. Ctr., No. 18-CV-3137 (PKC) (ST), 2020 WL 5645218,

  at *12 (E.D.N.Y. Sept. 21, 2020) (“[F]ailure to accommodate may . . . be an element of an adverse-

  employment-action-based discrimination claim in addition to forming an independent cause of

  action.”).

          “To establish a prima facie case of discriminatory termination in violation of the

  Rehabilitation Act” under a disparate treatment theory, “a plaintiff must show (1) that the plaintiff

  is handicapped within the meaning of the Act; (2) that the plaintiff is otherwise qualified to perform

  the job; (3) that the plaintiff was discharged because of his or her handicap; and (4) that the

  employer is a recipient of federal financial assistance.” Kinsella v. Rumsfeld, 320 F.3d 309, 314

  (2d Cir. 2003). “To establish a prima facie case of discrimination based on an employer’s failure

  to accommodate a disability, . . . a plaintiff must demonstrate that” (1) “the plaintiff is a person



          8
            Where, as here, “the subtle distinctions between the [Rehabilitation Act and Americans
  with Disabilities Act] are not implicated,” courts in this Circuit “treat claims under the two statutes
  identically.” Wright v. New York State Dep’t of Corr., 831 F.3d 64, 72 (2d Cir. 2016) (quotations
  omitted).

                                                    20
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 21 of 34 PageID #: 126




  with a disability under the meaning of the statute in question;” (2) “an employer covered by the

  statute had notice of his disability;” (3) “with reasonable accommodation, plaintiff could perform

  the essential functions of the job at issue;” and (4) “the employer has refused to make such

  accommodations.” Natofsky v. City of New York, 921 F.3d 337, 352 (2d Cir. 2019) (quotations

  and brackets omitted), cert. denied, 140 S. Ct. 2668 (2020). “In addition, a plaintiff must show

  the connections between (1) the failure to accommodate a disability, (2) the performance

  deficiencies, and (3) the adverse employment action.” Id. (quotations omitted) (emphasis in

  original).

                 1.      Disability

          A person has a qualifying disability if he or she has (1) “a physical or mental impairment

  that substantially limits one or more major life activities”; (2) “a record of such an impairment”;

  or (3) is “regarded as having such an impairment.”9 42 U.S.C. § 12102(1); see also 29 U.S.C. §

  705(20)(B). “Major life activities include ‘caring for one’s self, performing manual tasks, walking,

  seeing, hearing, speaking, breathing, learning, and working.’” Veldran v. Dejoy, 839 F. App’x

  577, 579 (2d Cir. 2020) (summary order) (quoting 45 C.F.R. § 84.3(j)(2)(ii)). “An impairment

  need not prevent, or significantly or severely restrict, the individual from performing a major life

  activity in order to be considered substantially limiting,” but “not every impairment will constitute

  a disability.” Id. (quoting 29 C.F.R. § 1630.2(j)(ii)).

          “Factors to consider in determining whether a major life activity is substantially limited

  include: the nature and severity of the impairment; its duration or expected duration; and the



          9
           “Alleging the existence of a medical condition alone, even a serious one, is insufficient
  to establish a disability within the meaning of the ADA without alleging that the condition
  substantially limits a major life activity.” Eisenberg v. County of Nassau, No. 18-CV-1742 (JMA)
  (SIL), 2019 WL 4247283, at *3 (E.D.N.Y. Aug. 30, 2019) (quotations and brackets omitted).

                                                   21
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 22 of 34 PageID #: 127




  existence of any actual or expected permanent or long term impact.” Capobianco v. City of New

  York, 422 F.3d 47, 57 (2d Cir. 2005) (citing 29 C.F.R. § 1630.2(j)(2)); see also St. Amour v.

  Lawrence & Mem’l Corp., No. 09-CV-01055 (JAM), 2016 WL 4744120, at *5 (D. Conn. Sept.

  12, 2016) (“[T]he permanent or long term impact of or resulting from the impairment is a factor

  that informs whether that impairment substantially limits a major life activity, but a plaintiff need

  not have a permanent disability (or suffer permanent injuries from that disability) to be entitled to

  the protections of the ADA.”10 (quotations omitted)). Although “the effect [of an injury] on a

  plaintiff’s ability to walk must be fairly significant before he or she will be determined disabled,”

  Potenza v. City of New York, 95 F. App’x 390, 391 (2d Cir. 2004) (summary order), the inability

  to stand for extended periods can be a substantially limiting impairment in some circumstances.11


         10
             “The Rehabilitation Act takes its definition of ‘disability’ from the Americans With
  Disabilities Act[.]” Mazzeo v. Mnuchin, 751 F. App’x 13, 15 (2d Cir. 2018) (summary order).
         11
             Compare, e.g., Lyons v. Legal Aid Soc’y, 68 F.3d 1512, 1513 (2d Cir. 1995) (concluding
  that the plaintiff was disabled even though she “performed her job duties successfully,” because
  she “[wore] a brace on her left knee[,] she [could not] stand for extended periods, [] she [could
  not] climb or descend stairs without difficulty[, and] [h]er condition severely limit[ed] her ability
  to walk long distances either at one time or during the course of a day” (quotations omitted));
  Urena v. Swiss Post Sols., Inc., No. 16-CV-1998 (LGS), 2016 WL 5173389, at *5 (S.D.N.Y. Sept.
  21, 2016) (declining to dismiss a complaint where the plaintiff alleged that she was instructed “that
  upon returning to work [from an invasive surgery], she could not stand or sit for prolonged periods,
  or lift heavy objects”); Picinich v. United Parcel Serv., 321 F. Supp. 2d 485, 502 (N.D.N.Y. 2004)
  (concluding that the plaintiff “established as a matter of law that at all relevant times he was a
  disabled individual” when a doctor explained that the plaintiff was “unable to stand, sit, or walk
  for, at most, 30 minutes at a time”), with Rosa v. Brink’s Inc., 103 F. Supp. 2d 287, 290 (S.D.N.Y.
  2000) (finding that the plaintiff was not disabled despite her inability to clean her house properly;
  walk, sit, stand for long periods without some undefined pain; or engage in sports such as biking,
  scuba diving, camping, hiking, and riding horses); Zuppardo v. Suffolk Cnty. Vanderbilt Museum,
  19 F. Supp. 2d 52, 56 (E.D.N.Y. 1998) (finding that the plaintiff was not disabled in part because
  he “testified in his deposition that he [was] able to care for himself, walk some distances, navigate
  stairs, perform his non-sedentary work duties, and even climb” and was “only sporadically
  symptomatic[,] and [] the pain he occasionally suffer[ed] from when walking [was] controllable
  with medication”), aff’d, 173 F.3d 848 (2d Cir. 1999); Kelly v. Drexel Univ., 94 F.3d 102, 106–09
  (3d Cir. 1996) (finding that a plaintiff who did not require crutches or a cane, despite trouble
  climbing stairs or walking any significant distances, was not substantially limited in his ability to
  walk). Cf. Parada v. Banco Indus. De Venezuela, C.A., 753 F.3d 62, 70 (2d Cir. 2014) (“[T]he
                                                   22
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 23 of 34 PageID #: 128




                 2.      Adverse Employment Action

         “Discrimination claims brought under the [Rehabilitation Act] are analyzed in the same

  way as such claims brought under . . . Title VII.” Sosa, 368 F. Supp. 3d at 523. The Rehabilitation

  Act “requires a plaintiff alleging a claim of employment discrimination to prove that

  discrimination was the but-for cause of any adverse employment action.” Natofsky, 921 F.3d at

  348. “[A] plaintiff alleging disability discrimination under the [Rehabilitation Act] pursuant to a

  theory that his employer took adverse employment action against him due to his disability may

  demonstrate circumstances giving rise to an inference of discrimination through evidence of overt

  discriminatory conduct or disparate treatment.” Murtha v. New York State Gaming Comm’n, No.

  17-CV-10040 (NSR), 2019 WL 4450687, at *11 (S.D.N.Y. Sept. 17, 2019).                   “The causal

  relationship between disability and decision need not be direct, in that causation may be established

  if the disability caused conduct that, in turn, motivated the defendant to act . . . .” Sandler v.

  Benden, No. 15-CV-1193 (SJF) (AKT), 2016 WL 9944017, at *18 (E.D.N.Y. Aug. 19, 2016)

  (brackets omitted) (quoting Sedor v. Frank, 42 F.3d 741, 746 (2d Cir. 1994)), aff’d, 715 F. App’x

  40 (2d Cir. 2017). “[H]owever, to satisfy the ‘solely’ part of the ‘solely by reason of’ element, the

  disability must have been the only cause of the defendant’s conduct.” Id. (alterations omitted)

  (quoting Sedor, 42 F.3d at 746). “As with other discrimination claims, a plaintiff need only give

  plausible support to a minimal inference of discriminatory motivation at the pleading stage.” Sosa,

  368 F. Supp. 3d at 523 (quotations omitted).




  inability to sit even for a prolonged period of time may be a disability depending on the totality of
  the circumstances . . . .”).

                                                   23
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 24 of 34 PageID #: 129




         B.      Plaintiff Adequately Pleads Rehabilitation Act Discrimination

         For the reasons below, Plaintiff adequately pleads that he suffers from a disability and

  Defendant took an adverse employment action against him as a result.

                 1.      Plaintiff Adequately Alleges a Disability

         Plaintiff alleges his ability to stand is substantially limited by a cyst in his left foot. (Am.

  Compl., Dkt. 16, ¶ 12.) In 2019, a Workers Compensation Judge determined that Plaintiff had lost

  20% of the use of his left foot. (Id. ¶ 25.) This “substantially limit[s] his ability to stand and

  walk.” (Id. ¶ 62.) Plaintiff has received medical treatment for his foot condition, and doctors have

  “not[ed] that he would sometimes need to sit to relieve some of the pain.” (Id. ¶ 64.) Plaintiff’s

  duties as a Peace Officer “sometimes require standing for long periods of time,” however, as

  evidenced by Maldonado’s refusal to let Plaintiff use a chair. (Id. ¶¶ 26, 76.)

         As noted, “[m]ajor life activities include . . . walking . . . and working,” Veldran, 839

  F. App’x at 579 (quotations omitted), and the inability to stand or sit for extended periods can be

  a substantially limiting impairment, see, e.g., Lyons v. Legal Aid Soc., 68 F.3d 1512, 1513 (2d Cir.

  1995); Urena v. Swiss Post Sols., Inc., No. 16-CV-1998 (LGS), 2016 WL 5173389, at *5

  (S.D.N.Y. Sept. 21, 2016); Picinich v. United Parcel Serv., 321 F. Supp. 2d 485, 502 (N.D.N.Y.

  2004). Although the Amended Complaint does not allege Plaintiff is unable to walk or work

  altogether, “[a]n impairment need not prevent, or significantly or severely restrict, the individual

  from performing a major life activity in order to be considered substantially limiting.” Veldran,

  839 F. App’x at 579 (quoting 29 C.F.R. § 1630.2(j)(ii)).

         As for the “duration or expected duration” of Plaintiff’s impairment, “and the existence of

  any actual or expected permanent or long term impact,” see Capobianco, 422 F.3d at 57, the

  Amended Complaint alleges that Plaintiff filed his Workers Compensation claim in 2015 (see Am.

  Compl., Dkt. 16, ¶ 25) and continued to suffer from the same condition in 2019 (see id. ¶¶ 71–72).

                                                   24
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 25 of 34 PageID #: 130




  Given Plaintiff’s limited burden at the pleading stage, these allegations plausibly suggest he

  suffered from a long-term disability under the Rehabilitation Act.

          Defendant relies on Lee v. Sony BMG Music Ent., Inc., 557 F. Supp. 2d 418, 425 (S.D.N.Y.

  2008), to argue that “Plaintiff’s failure to identify his disability justifies the dismissal of his claim.”

  (Def.’s Reply, Dkt. 21, at 3.) In Lee, the court dismissed the plaintiff’s disability discrimination

  claim because the complaint “[did] not even [identify] what her disability [was],” but “merely

  state[d] that she (1) suffered unspecified ‘back, neck, and psychological injuries’ following [an]

  altercation with [her supervisor], and (2) and was ‘forced to go on leave’ because of the ‘emotional

  stress’ of working in a hostile work environment.” 557 F. Supp. 2d at 425. The court explained

  that the “[p]laintiff’s inability to work under a particular supervisor [did] not give rise to an

  independent claim for disability discrimination.” Id.

          Here, by contrast, Plaintiff’s Amended Complaint specifies his disability. Plaintiff claims

  that his ability to stand was substantially limited by a cyst in his left foot (Am. Compl., Dkt. 16, ¶

  12), and that a Workers Compensation Judge determined that he had lost 20% of the use of his left

  foot (id. ¶ 25). This differs materially from the Lee plaintiff’s allegations of “unspecified ‘back,

  neck, and psychological injuries’” and the “‘emotional stress’ of working in a hostile work

  environment.” 557 F. Supp. 2d at 425.

          Next, Defendant cites George v. TJX Companies, Inc., No. 08-CV-275 (ARR) (LB), 2009

  WL 4718840, at *7 (E.D.N.Y. Dec. 9, 2009), to argue that Plaintiff’s successful performance of

  his Peace Officer duties “constitutes ‘strong evidence’ that his ability to work is not substantially

  limited.” (Def.’s Reply, Dkt. 21, at 3 (quoting George, 2009 WL 4718840, at *7).) In George,

  the plaintiff “fractured his right humerus—his upper arm—and was therefore unable to work for

  about two months,” after which “his treating physician examined his arm and prepared a note for



                                                      25
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 26 of 34 PageID #: 131




  plaintiff’s employers stating that plaintiff could return to work (where he perform[ed] lifting and

  other manual tasks) without any restrictions.” 2009 WL 4718840, at *7. The court granted

  summary judgment because “there [was] no evidence in the record to support a finding that [the]

  plaintiff’s fractured arm would not heal within six months,” making it “[a] transitory impairment”

  rather than a disability. Id. at *8 (citing 42 U.S.C. § 12102(3)(B) (“A transitory impairment is an

  impairment with an actual or expected duration of 6 months or less.”)).

          George is inapposite. Unlike George, this case does not involve a summary judgment

  record. Although the Amended Complaint alleges that Plaintiff has remained qualified to perform

  his job “and remains a well-liked and respected employee” (Am. Compl., Dkt. 16, ¶¶ 27–29), it

  also alleges that his duties sometimes require standing, and that the “extreme pain in his left foot

  and leg” (id. ¶ 26) “substantially limit[s] his ability to stand and walk” (id. ¶ 62). Further, Plaintiff

  asserts that his doctors have “not[ed] that he would sometimes need to sit to relieve some of the

  pain.” (Id. ¶ 64.) Finally, as explained, Plaintiff’s condition persisted at least from 2015 to 2019.

  (See id. ¶¶ 25, 71–72.) This case thus differs from George, where “there [was] no evidence in the

  record to support a finding that [the] plaintiff’s fractured arm would not heal within six months.”

  2009 WL 4718840, at *8.12

          Defendant also relies on Rodriguez v. DeBuono, 44 F. Supp. 2d 601, 617 (S.D.N.Y.), rev’d

  sub nom. Rodriguez v. City of New York, 197 F.3d 611 (2d Cir. 1999), where the court noted that

  “[i]ntermittent, episodic impairments are not disabilities, the standard example being a broken

  leg.” (Def.’s Reply, Dkt. 21, at 3 (quoting Rodriguez, 44 F. Supp. 2d at 617).) As noted, however,


          12
             And regardless of whether Plaintiff could work despite his injury and medication,
  “[m]ajor life activities include . . . walking . . . [as well as] working.’” Veldran, 839 F. App’x at
  579 (quoting 45 C.F.R. § 84.3(j)(2)(ii)); cf. Felix v. New York City Transit Auth., 324 F.3d 102,
  106 (2d Cir. 2003) (“[A] plaintiff can seek accommodation at work even if the impairment only
  qualifies as a disability because of a life activity other than working.”).

                                                     26
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 27 of 34 PageID #: 132




  Plaintiff alleges a condition that chronically afflicted him for at least four years, and which resulted

  in a Workers Compensation finding that he suffered from diminished ability to use his foot. As

  the court noted in Rodriguez, even if “[a] temporary or non-chronic impairment, such as a broken

  hip, may not be considered a ‘disability,’” an improperly-healed broken hip, “resulting in long-

  term difficulty in walking,” might be a disability. Rodriguez, 44 F. Supp. 2d at 617. The Amended

  Complaint does not suggest Plaintiff’s foot injury is temporary, and Plaintiff alleges it

  “substantially limit[s] his ability to stand and walk.” (Am. Compl., Dkt. 16, ¶ 62.) Plaintiff thus

  adequately alleges a disability.

                  2.      Plaintiff Adequately Alleges an Adverse Employment Action

           Plaintiff’s Amended Complaint also plausibly alleges that Defendant took an adverse

  employment action against him because of his alleged disability. Plaintiff claims Defendant

  suspended him for soiling himself at his post. Defendant agrees, pointing out that Plaintiff “was

  suspended from work . . . on the same day he soiled himself at his post.” (Def.’s Reply, Dkt. 21,

  at 6.)

           Defendant nevertheless argues that, “[a]s with his Title VII discrimination claims, Plaintiff

  does not allege an adverse employment action.” (Id. at 4.) As noted, however, suspensions can

  be adverse employment actions. See, e.g., Lovejoy–Wilson, 263 F.3d at 223–24 (finding a

  suspension without pay for one week to be an adverse employment action). At the pleading stage,

  Plaintiff’s allegation that he was suspended for 30 days suffices.

           Defendant also appears to argue—albeit implicitly—that firing Plaintiff for soiling himself

  due to his incontinence does not amount to firing him for his alleged disability—i.e., his foot

  condition. (See Def.’s Reply, Dkt. 21, at 2 (“[I]ncontinence does not constitute a disability”).) But

  assuming this is Defendant’s contention, the Court disagrees. Plaintiff plausibly alleges that his

  incontinence stemmed from the medications he took for his foot condition. (See Am. Compl., Dkt.
                                                    27
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 28 of 34 PageID #: 133




  16, ¶ 84 (alleging that “Plaintiff’s medications caused him to have incontinence issues”).) Plaintiff

  also alleges facts plausibly suggesting that Defendant knew of this connection. (See id. ¶¶ 60–61,

  68 (alleging that Defendant participated in Plaintiff’s Workers Compensation proceedings and had

  access to his medical records), ¶¶ 84–85 (alleging that Plaintiff “asked an HR representative named

  Cassandra about the use of bathroom breaks due to his incontinence”).) The Amended Complaint

  therefore asserts that Plaintiff’s “disability caused conduct that, in turn, motivated the defendant

  to act.” Sandler, 2016 WL 9944017, at *18 (brackets omitted) (quoting Sedor, 42 F.3d at 746).

  That is, Plaintiff suffered an adverse employment action “‘because of’ manifestations of [his]

  disability.” See Doe v. Norwich Free Acad., No. 10-CV-1171 (SRU), 2012 WL 5383343, at *4

  (D. Conn. Oct. 31, 2012). At the motion to dismiss stage, where Plaintiff “need only give plausible

  support to a minimal inference of discriminatory motivation,” Sosa, 368 F. Supp. 3d at 523

  (quotations omitted), his Rehabilitation Act discrimination claim is therefore adequately alleged.

  See, e.g., Beaton v. Metro. Transportation Auth. New York City Transit, No. 15-CV-8056 (ER),

  2016 WL 3387301, at *7 (S.D.N.Y. June 15, 2016) (finding “plausible that the [plaintiff’s]

  termination was motivated by [his] disability,” despite his apparent sleeping on the job, because

  he told his employer he “appeared to be sleeping on the job because of medication required by his

  disability”).13




          13
             See also Scotto v. City of New York, No. 18-CV-04228 (LTS), 2019 WL 6701919, at *5
  (S.D.N.Y. Dec. 9, 2019) (declining to dismiss disability discrimination claims because the
  allegations were “sufficient to support an inference that [the defendant’s] actions in response to
  the [plaintiff’s behavior at a] meeting were motivated by a perception that [plaintiff’s] mental
  health condition rendered him unable to perform his job,” rather than from his “performance and
  actions”); cf. McMillan v. City of New York, 711 F.3d 120, 129 (2d Cir. 2013) (“Here, it is
  undisputed that McMillan was tardy because of his disability and that he was disciplined because
  of his tardiness. In other words, McMillan was disciplined because of his disability.”).

                                                   28
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 29 of 34 PageID #: 134




         Plaintiff thus adequately pleads Rehabilitation Act discrimination, and this claim will

  proceed.14

  IV.    Rehabilitation Act Retaliation

         Plaintiff alleges that Defendant violated the Rehabilitation Act by retaliating against him

  for complaining about disability discrimination.       Defendant moves to dismiss Plaintiff’s

  Rehabilitation Act retaliation claim on the basis that the Amended Complaint does not allege that

  he suffered an adverse employment action because of his complaints.

         A.      Legal Standard

         “[T]he elements of a retaliation claim under [the Rehabilitation Act] are” (1) “a plaintiff

  was engaged in protected activity;” (2) “the alleged retaliator knew that plaintiff was involved in

  protected activity;” (3) “an adverse decision or course of action was taken against plaintiff;” and

  (4) “a causal connection exists between the protected activity and the adverse action.” Natofsky,

  921 F.3d at 353 (quotations and brackets omitted).15 “Requesting a reasonable accommodation is

  a protected activity under the [Rehabilitation Act].” Morey v. Windsong Radiology Grp., P.C.,

  794 F. App’x 30, 33 (2d Cir. 2019) (summary order) (citing Weixel v. Bd. of Educ., 287 F.3d 138,

  149 (2d Cir. 2002)).


         14
             Although Plaintiff’s suspension for soiling himself due to his medication is sufficient
  “minimal” evidence of discrimination at the motion to dismiss stage, see Littlejohn, 795 F.3d at
  311, the Court notes that, at the summary judgment stage, a plaintiff’s “workplace misconduct is
  a legitimate and nondiscriminatory reason for [an adverse employment action], even when such
  misconduct is related to a disability,” McElwee v. County of Orange, 700 F.3d 635, 641 (2d Cir.
  2012); see also Beaton, 2016 WL 3387301, at *8 (noting that although “the Complaint [met] the
  minimal threshold that [the plaintiff] face[d] at th[e] [motion to dismiss] stage,” the defendant
  “may very well have evidence of nondiscriminatory reasons for the termination—such as showing
  that [the plaintiff] engaged in fireable misconduct” (footnotes omitted)).
         15
           “Claims for retaliation under the [Rehabilitation Act] are analyzed under the same
  burden-shifting framework established for Title VII cases.” Widomski v. State Univ. of New York
  (SUNY) at Orange, 748 F.3d 471, 476 (2d Cir. 2014) (quotations and brackets omitted).

                                                  29
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 30 of 34 PageID #: 135




          B.     Plaintiff Adequately Pleads Rehabilitation Act Retaliation

          Plaintiff alleges that around January 17, 2019, Maldonado denied his request to use a chair

  at his post. (Am. Compl., Dkt. 16, ¶¶ 71–76). “At roll call on January 19, 2019, Plaintiff openly

  verbally complained” that Maldonado “had been harassing him by denying [his] request for

  accommodation and removing the chair he needed at his post due to his disability.” (Id. ¶ 79.)

  Plaintiff also submitted a “written statement” to Defendant’s Director of Public Safety. (Id. ¶ 80.)

          On January 30, 2019, Plaintiff soiled himself at his post after Defendant denied his request

  to use the bathroom. (Id. ¶¶ 81, 86–92.) Maldonado and the HR Director suspended Plaintiff for

  30 days “pending investigation and subject to termination.” (Id. ¶ 96.) In March 2019, “Defendant

  proffered . . . charges against Plaintiff, claiming he exposed himself and urinat[ed] at his post.”

  (Id. ¶ 100.)

          Defendant does not dispute that Plaintiff’s complaint on January 19, 2019 was a protected

  activity. Nor does it contest that Plaintiff’s 30-day suspension was an adverse employment action.

  Rather, it contends that “any temporal proximity between [Plaintiff’s] purported complaints and

  his suspension and disciplinary charges is undercut by the allegation that these actions were taken

  immediately after he soiled himself at his post,” and therefore that “Plaintiff fails to demonstrate

  but-for causation.” (Def.’s Mot., Dkt. 17, at 3.)

          The Court disagrees for the reasons specified above—namely, Plaintiff was suspended 11

  days after complaining about Defendant’s failure to accommodate his disability, and Defendant

  has not shown that “a reasonable fact-finder could only conclude” that Plaintiff’s soiling himself

  was the reason for his suspension. See Mauze, 2019 WL 8137641, at *4 (emphasis added). And,

  as previously discussed, a jury might also find that the denial of the bathroom break, which led to

  the soiling incident, was retaliation for Plaintiff complaining about the denial of an accommodation

  for his foot-related disability. That Defendant suspended Plaintiff or denied him a bathroom break
                                                  30
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 31 of 34 PageID #: 136




  for complaining about the denial of his request to use a chair at work is at least plausible, even if

  there is another possible reason. Plaintiff thus states a claim for Rehabilitation Act Retaliation.

  V.      Hostile Work Environment

         Plaintiff alleges that Defendant subjected him to a hostile work environment under Title

  VII and the Rehabilitation Act due to his race and disability. Defendant moves to dismiss on the

  ground that Plaintiff does not allege that he suffered severe, pervasive, continuous, or concerted

  harassment because of his race or disability.

         A.      Legal Standard

         “Title VII prohibits an employer from discriminating in ‘compensation, terms, conditions,

  or privileges of employment, because of an individual’s race, color, religion, sex or national

  origin.’” Littlejohn, 795 F.3d at 320 (quoting 42 U.S.C. § 2000e–2(a)(1)) (brackets omitted). “The

  phrase terms, conditions, or privileges of employment evinces a congressional intent to strike at

  the entire spectrum of disparate treatment, which includes requiring people to work in a

  discriminatorily hostile or abusive environment.” Id. (quotations and alterations omitted). The

  Second Circuit has explained that “disabled Americans should be able to assert hostile work

  environment claims under the ADA . . . [like] those protected by Title VII under that statute . . . .”

  Fox v. Costco Wholesale Corp., 918 F.3d 65, 74 (2d Cir. 2019) (citation and quotations omitted).

  Likewise, “[t]he standard for demonstrating a hostile work environment is the same under Title

  VII [and] the Rehabilitation Act . . . .” Zabar v. New York City Dep’t of Educ., No. 18-CV-6657

  (PGG), 2020 WL 2423450, at *6 n.7 (S.D.N.Y. May 12, 2020).

         “To prevail on a hostile work environment claim,” a plaintiff “must show (1) that the

  harassment was sufficiently severe or pervasive to alter the conditions of his employment and

  create an abusive working environment, and (2) that a specific basis exists for imputing the

  objectionable conduct to the employer.” Fox, 918 F.3d at 74 (quotations and brackets omitted).

                                                   31
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 32 of 34 PageID #: 137




  Harassment is sufficiently severe or pervasive when “the workplace is permeated with

  discriminatory intimidation, ridicule, and insult.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21

  (1993) (quotations omitted). “Although the victim must subjectively perceive the conduct as

  abusive, the misconduct shown also must be severe or pervasive enough to create an objectively

  hostile or abusive work environment.” Fox, 918 F.3d at 74 (quotations omitted).

         “As a general rule, incidents must be more than episodic; they must be sufficiently

  continuous and concerted in order to be deemed pervasive.” Tolbert v. Smith, 790 F.3d 427, 439

  (2d Cir. 2015) (quotations omitted). Still, “[e]ven an isolated act may be so serious that it requires

  the conclusion that the terms and conditions of employment were altered.” Fox, 918 F.3d at 74.

  “A plaintiff . . . therefore[] must demonstrate either that a single incident was extraordinarily

  severe, or that a series of incidents were sufficiently continuous and concerted to have altered the

  conditions of her working environment.” Id. (quotations omitted). “Courts look to the totality of

  the circumstances to determine whether a plaintiff has met this burden, including proof of ‘the

  frequency of the discriminatory conduct; its severity; whether it was physically threatening or

  humiliating, or a mere offensive utterance; and whether it unreasonably interfered with the

  plaintiff’s work performance.’”      Id. (quoting Harris, 510 U.S. at 23) (brackets omitted).

  “Legitimate reprimands by an employer are not abuse.” Id. at 75.

         B.      Plaintiff Adequately Pleads Hostile Work Environment

         Plaintiff alleges Defendant subjected him to a hostile work environment by “denying him

  vacation requests, subjecting him to harassment, intimidation, and bullying, denying requests for

  accommodations, retaliating against him for making . . . complaints . . . , and subjecting him

  to . . . suspensions and attempted termination.” (Am. Compl., Dkt. 16, ¶ 126.)

         As discussed, the Amended Complaint contains at most one non-conclusory allegation of

  disparate treatment based on race—that Defendant denied Plaintiff a vacation day—which did not
                                                   32
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 33 of 34 PageID #: 138




  amount to an adverse employment action. This was “a mild, isolated incident” that “does not make

  a work environment hostile.” Terry v. Ashcroft, 336 F.3d 128, 148 (2d Cir. 2003) (quotations

  omitted).16

         Whether the Amended Complaint alleges events so “severe or pervasive” as to establish a

  hostile working environment on the basis of Plaintiff’s alleged disability is a closer call. With

  respect to his requests for disability accommodations, Plaintiff alleges only that, on one occasion,

  Maldonado denied his request to use a chair (Am. Compl., Dkt. 16, ¶ 76), and that, on another,

  Defendant denied his request to use the bathroom (id. ¶ 91). Nonetheless, given that these events

  occurred close in time, were the acts of supervisors and not simply co-workers, and led to an

  incident that the same supervisors used to suspend Plaintiff for 30 days, the Court finds that the

  Amended Complaint “meets the threshold, though barely,” of alleging facts from which a

  reasonable jury could find that Plaintiff “suffered severe and pervasive discriminatory conduct

  while employed” at CUNY. See Bacchus v. New York City Dept. of Educ., 137 F. Supp. 3d 214,

  241–42 (E.D.N.Y. 2015) (allowing a hostile work environment claim to proceed at the summary

  judgment stage in part because Title VII and New York State Human Rights Law discrimination

  claims were also going forward based on the same evidence); see also Thibodeaux v. Travco Ins.

  Co., 13-CV-5599 (ERK) (VVP), 2014 WL 354656, at *2 (E.D.N.Y. Jan. 31, 2014) (“If one of a



         16
             As noted, the Amended Complaint contains many conclusory allegations of race
  discrimination that the Court is “not required to credit,” Rothstein, 708 F.3d at 94. (See, e.g., Am.
  Compl., Dkt. 16, ¶ 32 (alleging that “Plaintiff has had to report numerous instances of workplace
  harassment, discrimination, hostile work environment and retaliation”), ¶ 44 (alleging that,
  “Plaintiff has continued to suffer forms of illegal discrimination and retaliation . . . . [Defendant]
  has continued to exhibit discriminatory animus towards Plaintiff due to his race”), ¶ 57 (asserting
  that Maldonado and Marrero “targeted Plaintiff for negative treatment based on [his] race and his
  history of complaints regarding harassment and discrimination”), ¶ 58 (claiming that Maldonado
  and Marrero “treated Plaintiff less favorably in the terms and conditions of his employment as
  compared to his similarly situated Hispanic co-workers . . . because of his race”).)

                                                   33
Case 1:20-cv-02554-PKC-RLM Document 23 Filed 08/13/21 Page 34 of 34 PageID #: 139




  number of integrally related causes of action have to be tried, it makes little sense to grant a motion

  to dismiss as one or more of them, as it may prove necessary to hold yet another trial in the event

  that it is determined on appeal that the motion to dismiss was improperly granted.”)).17

         Plaintiff’s hostile work environment claim will proceed.

                                            CONCLUSION

         Defendant’s motion to dismiss is granted in part and denied in part. Plaintiff’s Title VII

  discrimination claim is dismissed.         His Title VII retaliation claim, Rehabilitation Act

  discrimination claim, Rehabilitation Act retaliation claim, and hostile work environment claim will

  all proceed.

                                                         SO ORDERED.

                                                         /s/ Pamela K. Chen
                                                         Pamela K. Chen
                                                         United States District Judge

  Dated: August 13, 2021
         Brooklyn, New York




         17
            The Court notes that Plaintiff points to complaints he made between 2011 and 2015 about
  alleged discrimination, harassment, and retaliation, but these allegations do not contain evidence
  that such misconduct in fact occurred. See, e.g., Alfano v. Costello, 294 F.3d 365, 376 (2d Cir.
  2002) (noting that “testimony that [the plaintiff’s employer treated her male peers more
  favorably]—stated in conclusory terms without corroborating detail—[was] insufficient to support
  a finding that [the employer] imposed a burden on her because she was a woman”). The Court
  similarly declines to credit Plaintiff’s conclusory assertions of “harassment, intimidation, and
  bullying” (Am. Compl., Dkt. 16, ¶ 126) insofar as he fails to connect those claims to any facts in
  the Amended Complaint. See, e.g., Alfano, 294 F.3d at 376.

                                                    34
